                                                 Case 1:20-cv-02095-AKH Document 39 Filed 03/10/21 Page 1 of 2




                     Jonathan D. Ball, Ph.D.
                     Tel 212.801.2223
                     Fax 212.805.9303
                     ballj@gtlaw.com




                     VIA ECF


                     March 10, 2021

                     Honorable Alvin K. Hellerstein
                     District Judge
                     Daniel Patrick Moynihan United States Courthouse
                     500 Pearl Street, Room 1050
                     New York, New York 10007

                     Re:                   Ameziel, Inc. v. Wiesner Products, Inc., Case No. 20-cv-02095 (AKH)

                           Pursuant to Local Rules 7.1(d) and 5.2(b), and Your Honor’s Individual Rule 1(D), Plaintiff
                     Ameziel, Inc. hereby submits this request for a two-week extension of time to respond to
                     Defendant’s motion to dismiss.

                                           (i)                   The current deadline for Plaintiff to respond to Defendant’s motion to dismiss is
                                                                 March 12, 2021;

                                           (ii)                  Defendant has not responded to or otherwise taken a position on this request;

                                           (iii)                 Plaintiff has not requested an extension of this deadline previously; and

                                           (iv)                  There are no other pending deadlines or dates to modify because of this extension
                                                                 request.

                             The Federal Rules of Civil Procedure provide that the Court may, for good cause, extend
                     the time by which a party’s response is due before its original time or extensions thereof expire.
                     Fed. R. Civ. P. 6(b)(1)(A). Plaintiff requests a modest, two-week extension of time to respond to
                     Defendant’s motion. This request has been filed in good faith and is not interposed for purposes
                     of delay. The parties will not be prejudiced by the requested extension.

                     Respectfully submitted,

                     /s/ Jonathan D. Ball


Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
Albany. Amsterdam. Atlanta. Austin. Berlin. Boca Raton. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles.
                                                                                 ¬


                      +                            »
Mexico City. Miami. Milan. Minneapolis. Nashville. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento.
                                       ∞                                                                                                                                           ~
San Francisco. Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo. Warsaw. Washington, D.C. West Palm Beach. Westchester County.
                                                                                                                                                                 ¤


             ¬                                                                       +                        »                                  ∞                                                                                                              ¤                         ~
Operates as: Greenberg Traurig Ger many, LLP; * A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig Santa Maria;       Greenberg Traurig LLP Foreign Legal Consultant Office; ^ A branch of Greenberg Traurig, P.A., Florida, USA; GT Tokyo Horitsu Jimusho; Greenberg Traurig Grzesiak sp.k.


                                                                                                                                                                                                                                                                                                             www.gtlaw.com
                   Case 1:20-cv-02095-AKH Document 39 Filed 03/10/21 Page 2 of 2

        Honorable Alvin K. Hellerstein
        March 10, 2021
        Page 2
        Jonathan D. Ball
        Shareholder

        JDB:gs




Greenberg Traurig, LLP | Attorneys at Law
                                                                                   www.gtlaw.com
